DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species;
Species I, drawn to Fig. 1-6,
Species II, drawn to Fig. 7,
Species III, drawn to Fig. 8,
Species IV, drawn to Fig. 9,
Species V, drawn to Fig. 10, and
Species VI, drawn to Fig. 11-12.
The species are independent or distinct because 
Species I relates to an artificial denture which is adapted to be fixed to a carrier that a be planted on the alveolar bone including a first inner component, a second dinner component and a tooth crown, where the first inner component is screwed into the carrier. The first inner component includes a first cover and a first post connected to each other, where the first cover includes a first top plate and a first side wall. The first top plate has a first through hole and two recess opening connected to the first through hole and two recess opening. The recess openings are each connected to two opposite sides of the first through holes. The first post includes two protrusions, a hole, an annular inner surface and a first positioning portion.. Two protrusions respectively protruding from two  opposite sides of the first post in a radial direction of the first post. Each protrusion has a slot for receiving a portion of the first top plate. The hole is 
The Species II relates to a similar artificial denture but including a fist top plate of a first cover has two protrusions and a fist through hole. The two protrusions are located at two opposite sides of the fist through hole. A first post having two recess openings and an annular groove. The two recess openings are connected to two opposite sides of the annular groove. The protrusions are located in the annular groove, and the fist port is rotatable between a removable state and an engaged state. When the first post is in the removable state, the two protrusions are respectively aligned with the two recess openings so that first post is allowed to pass through the first cover in either direction. When the first post is in the engaged state, the two protrusions are respectively misaligned with the two recess openings so that the first post is engaged with the first cover. A second top plate of a second cover has two protrusions and a second through hole. The two protrusions are located at two opposite sides of the second through hole. A second post has two recess openings and an annular groove. The two recess openings are connected to two opposite sides of the annular groove. The two protrusions are located in the annular groove, and the second post is rotatable between a removable state and an engaged state.  The removable state and the engaged state of the second post 220b is similar8 to the removable state and the engaged state of the first post. When the second post is in the removable state, the two protrusions are respectively aligned with the two 
The Species III is similar to species I but includes a first and second post and a first and second cover respectively having no protrusion and recess opening, but instead, the first post is directly mounted on the first cover by a welding manner or a glue manner. Similarly, the second post is directly mounted on the second cover by the welding manner or15 the glue manner
The Species IV
The Species V is similar to the previous species IV but including a first post and a first cover of a first inner component are made of one piece, and a second post and a second cover of a second10 inner component are made of one piece.
The Species VI is similar to species I but including a first post of a first inner component having a hole, an annular inner surface and a first positioning portion. The annular inner surface forms the hole. The first positioning portion is, an annular groove. The first positioning portion is located on the annular inner surface. A second post of a second inner component further has an outer surface20 and a second positioning portion. The second positioning portion is a ring. The second positioning portion is detachably sleeved on a groove of second post which is located on the outer surface, but the present disclosure is not limited thereto. 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Attorney Burns Israelsen on 16 February 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772